     Case 2:20-cv-00565-JAM-CKD Document 11 Filed 07/13/20 Page 1 of 1

 1   WAJDA LAW GROUP, APC
     Nicholas M. Wajda ( State Bar No. 259178)
 2   6167 Bristol Parkway, Suite 200
 3   Culver City, California 90230
     Telephone: (310) 997-0471
 4   Facsimile: (866) 286--8433
     nick@wajdalawgroup.com
 5   Attorney for Plaintiff
 6
                                   UNITED STATES DISTRICT COURT
 7                                EASTERN DISTRICT OF CALIFORNIA
 8

 9    SUNNYDAY GATHINGS,                          Case No. 2:20-cv-00565-JAM-CKD
10                      Plaintiff,                              ORDER
11           v.
12
      CYPRESS PROFESSIONAL SERVICES,
13    INC. d/b/a CYPRESS COLLECTION
      SERVICES,
14
                        Defendant.
15

16

17
            Plaintiff, SUNNYDAY GATHINGS (“Plaintiff”), by and through her attorneys, Sulaiman
18
     Law Group, Ltd. , having filed with this Court her Notice of Voluntary Dismissal with Prejudice
19
     and the Court having reviewed same, now finds that this matter should be dismissed.
20
            IT IS THEREFORE ORDERED by this Court that the above cause of action is hereby
21

22   dismissed, with prejudice.

23
     Dated: July 13, 2020
24

25                                               /s/ John A. Mendez_________
                                                 Judge, U.S. District Court
26

27

28
                                                     1
